Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

1.   Applicant’s election of a complex of recombinant human MHC class II and an 8-20 amino acid peptide fragment of SEQ ID NO:28, in the paper filed 5/06/22, is acknowledged.  Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  

2.   Claims 4 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claims 1-3, 5-9, and 11 are under examination.

3.   The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

4.   Claim 3 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Specifically, it is unclear how the peptide of SEQ ID NO:28 can comprise at least 1 citrulline as the peptide has no citrulline nor any arginines to be deiminated.  Accordingly, the metes and bounds of the claim cannot be determined.

5.   The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6.   Claims 1, 2, 5, 6, and 11 are rejected under 35 U.S.C. 103(a) each as being unpatentable over U.S. Patent No. 6,106,840 in view of U.S. Patent Application Publication No. 2007/0161545.

The ‘840 patent teaches a recombinant MHC class II/peptide complex comprising a rheumatoid arthritis-associated (RA-associated) collagen type II antigen (see particularly, column 3, lines 59-62, column 6, lines 64-66, and column 10, lines 23-24).  The reference also teaches the complex further comprising micelles (see particularly column 21, lines 23-31) and various other suitable additives (see particularly column 22, line 50-column 23, line 4).  The reference further teaches kits for diagnostic use comprising detection antibodies (see particularly, column 23, lines 10-28).  The complex can also be administered to a subject to down-regulate an immune response associated with an autoimmune disease (see particularly, column 3, lines 57-62).
	
	The reference differs from the claimed invention only in that it does not teach the peptide of SEQ ID NO:28.

The ‘545 application teaches that the peptide of SEQ ID NO:28 is a B cell, and further includes a  T cell epitope, associated with RA (see particularly, paragraphs [0057] and [0058].

	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to employ the peptide of the ‘545 application in the complex of the ‘840 patent to be administered to a subject with RA for the downregulation of the aberrant immune response of the disease, or in a diagnostic test for autoantibodies, given that the peptide of SEQ ID NO:28 comprises both a B cell and T cell epitope.

7.   Claim 7 is rejected under 35 U.S.C. 103(a) each as being unpatentable over U.S. Patent No. 6,106,840 and U.S. Patent Application Publication No. 2007/0161545 in further view of U.S. Patent Application Publication No. 2010/0015644.

The ‘840 patent and the ‘545 application have been discussed above.

	The teachings of the combined references differ from the claimed invention only in that they do not teach the means for detection of Claim 7.

U.S. Patent Application Publication No. 2010/0015644 teaches a T cell activation assay comprising means for detecting IL-2 (see particularly Example 13).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to employ the means for detecting IL-2 in the kit of the ‘840 patent as said means were known in the art and readily available.

8.   Claim 9 is rejected under 35 U.S.C. 103(a) each as being unpatentable over U.S. Patent No. 6,106,840 and U.S. Patent Application Publication No. 2007/0161545 in further view of U.S. Patent No. 6,632,604.

The ‘840 patent and the ‘545 application have been discussed above.

	The teachings of the combined references differ from the claimed invention only in that they do not teach the means for detection of Claim 9.

The ‘604 patent teaches the routine use of PCR for the detection of gamma interferon (see particularly Example 6).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to employ the means for detecting gamma interferon (obviously requiring the appropriate primers) in the kit of the ‘604 patent as said means were known in the art and readily available.

9.   35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10.  Claims 1-3, 5, 6, and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a product of nature, a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

The claims are directed to a statutory category, e.g., a composition of matter (Step 1: YES), and recite nature-based products (a protein complex).  Thus, the markedly different analysis is used to determine if that nature-based product is a “product of nature” exception.

The claims recite a product of nature, i.e., a MHC class II/collagen type II protein complex, without significantly more.  Indeed the claims recite nothing more except for Claim 11 which recites a “suitable additive”, e.g., saline or water, etc. and Claims 5 and 6.  Note that simple isolation of a natural product, or providing said product in kit form, does not render Said product patentably distinct.

This judicial exception is not integrated into a practical application.  Courts have held that naturally occurring products, and some man-made products (which would include recombinant naturally-occurring proteins), that are essentially no different from a naturally occurring product are “products of nature”  see Myriad, 133 S. Ct. at 2111, that fall under the laws of nature or natural phenomena exception. To determine whether a claim that includes a nature-based product limitation recites a “product of nature” exception, use the markedly different characteristics analysis to evaluate the nature-based product limitation. Step 2A Prong 1 (which addresses whether the claim recites a judicial exception; here it is the natural product) and 2A Prong 2 (which addresses whether the claim integrates it into a practical application) analysis are applied.  A claim that recites a nature-based product limitation that does not exhibit markedly different characteristics from its naturally occurring counterpart in its natural state is directed to a “product of nature” exception (Step 2A Prong 1, YES).  The claims encompass a product having no markedly different characteristics from the product's naturally occurring counterpart in its natural state, and the claims are directed to an exception (Step 2A, Prong 2: YES).  The claims as a whole do not integrate additional elements that are sufficient to amount to significantly more than the judicial exception.

The claims simply do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  A claim directed to an exception should be analyzed to determine whether any element, or combination of elements, in the claim is sufficient to ensure that the claim amounts to significantly more than the exception.  The claims do not include any additional features that could add significantly more to the exception (Step 2B: NO). Thus, the claims are not eligible under 35 U.S.C. 101.  

For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter.

11.  No claim is allowed.

12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

13.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 6/14/22
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644